                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,                                   No. C 18-03748 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                            ORDER REVOKING IN
                                                                         13                                                                   FORMA PAUPERIS STATUS
                                                                              U.S. DEPARTMENT OF VETERANS                                     ON APPEAL
                                                                         14   AFFAIRS, et al.,

                                                                         15                  Defendants.
                                                                                                                              /
                                                                         16
                                                                         17          An order dated November 19 denied pro se plaintiff’s request for appointment of

                                                                         18   counsel under Bradshawe v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1318 (9th Cir.

                                                                         19   1981), for failure to produce evidence of her efforts to secure counsel (Dkt. No. 57). Plaintiff

                                                                         20   subsequently appealed that denial (Dkt. No. 58).

                                                                         21          Now, our court of appeals has referred plaintiff’s appeal to the district court to determine

                                                                         22   whether plaintiff’s in forma pauperis status should continue on appeal. In Hooker v. American

                                                                         23   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002), our court of appeals held that revocation of in

                                                                         24   forma pauperis status is appropriate where the district court finds the appeal to be frivolous.

                                                                         25          Here, instead of moving for leave for reconsideration or making any kind of attempt to

                                                                         26   produce evidence before the Court of her efforts to secure counsel, plaintiff immediately

                                                                         27   appealed the denial of appointment of counsel. Without such evidence of plaintiff’s efforts to

                                                                         28   secure counsel, plaintiff is not entitled to appointment of counsel. And, although plaintiff is
                                                                              proceeding pro se, she is readily capable of supplementing to the Court any noted deficiencies
                                                                          1   in her requests (see Dkt. No. 53). Accordingly, this order finds plaintiff’s present appeal to be
                                                                          2   frivolous and hereby REVOKES plaintiff’s in forma pauperis status. This revocation is without
                                                                          3   prejudice to any subsequent appeals made by plaintiff. The Clerk shall please notify the United
                                                                          4   States Court of Appeals for the Ninth Circuit of this order.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: November 26, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                          9                                                        UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
